 

Exhibit 10.13

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made between BioLife
Solutions Inc., a Delaware corporation (“Employer” or the “Company”), and
Michael P. Rice (“Executive”). Executive and the Company are sometimes referred
to herein as the “Parties.” The effective date is January 1, 2018. This
Agreement replaces the employment agreement effected by the parties on February
20, 2015.

 

RECITALS

 

A.           Employer is in the business (the “Business”) of manufacturing and
marketing biopreservation media and cold chain products for cells, tissues, and
organs.

 

B.           Employer desires to obtain the services of Executive, in which
capacity Executive has access to Employer’s Confidential Information (as
hereinafter defined), and to obtain assurance that Executive will protect
Employer’s Confidential Information and will not compete with Employer or
solicit its customers or its other employees during the term of employment and
for a reasonable period of time after termination of employment pursuant to this
Agreement, and Executive is willing to agree to these terms.

 

C.           Executive desires to be assured of the salary and other benefits
provided for in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.           Employment.

 

a.           Employer hereby employs Executive, and Executive agrees to be
employed as Vice President of Marketing (“VP Marketing”), in accordance with the
terms and conditions set forth in this Agreement. Changes may be made from time
to time by Employer and/or the Board in its sole discretion to the duties,
authorities, reporting relationships and title of Executive. The board will
nominate Executive to sit on the Board for the duration of Executive’s
employment in the position of VP Marketing.

 

b.           Executive will devote full time, attention, and best efforts to
achieving the purposes and discharging the responsibilities of the VP Marketing.
Executive will comply with all rules, policies and procedures of Employer as
modified from time to time, including without limitation, rules and procedures
set forth in the Employer’s employee handbook, supervisor’s manuals and
operating manuals. Executive will perform all of Executive’s responsibilities in
compliance with all applicable laws and will ensure that the operations that
Executive manages are in compliance with all applicable laws. During Executive’s
employment, Executive will not engage in any other business activity which, in
the reasonable judgment of the Employer, conflicts with the duties of Executive
under this Agreement, whether or not such activity is pursued for gain, profit
or other pecuniary advantage.

 



 

 

c.           Nothing herein shall preclude Executive from: (1) continuing to
serve on the board of directors or trustees of any business corporation or any
charitable organization on which he currently serves and which is identified on
Exhibit A hereto, or (2) subject to the prior approval of the Board, appointment
to any additional directorships or trusteeships, or (3) serving in an advisory
role for other business entities, provided in each case, and in the aggregate,
that such activities do not interfere with the performance of Executive’s duties
hereunder or conflict with Section 9 of this Agreement.

 

2.           Term of Employment. The term of employment (“Term”) will not be for
a definite period, but rather continue indefinitely until terminated in
accordance with the terms and conditions of this Agreement.

 

3.           Compensation. For the duration of Executive’s employment hereunder,
the Executive will be entitled to compensation which will be computed and paid
pursuant to the following subparagraphs.

 

a.           Base Salary. Employer will pay to Executive a base salary (“Base
Salary”) at an annual rate of two hundred fifty thousand Dollars ($250,000),
payable in such installments (but in no event less than monthly), subject to
withholdings and deductions as required or permitted by law, as is Employer’s
policy with respect to other employees. Executive’s Base Salary will be reviewed
periodically by the Board of Directors of Employer during the term of
Executive’s employment and may be adjusted in the sole discretion of the Board
of Directors based on such review, but will not be reduced by Employer unless a
material adverse change in the financial condition or operations of Employer has
occurred or unless Executive’s responsibilities are altered to reflect less
responsibility.

 

b.           Performance Bonus. Employer under direction of its Board may pay or
cause to be paid to Executive such Bonus as it from time to time determines
appropriate.

 

4.           Other Benefits.

 

a.           Certain Benefits. Executive will be eligible to participate in all
employee benefit programs established by Employer that are applicable to
management personnel such as medical, pension, disability and life insurance
plans on a basis commensurate with Executive’s position and in accordance with
Employer’s policies from time to time, but nothing herein shall require the
adoption or maintenance of any such plan.

 





 

 

b.           Vacations, Holidays and Expenses. Executive will be provided
accrued paid vacation of three (3) weeks each calendar year, which shall be the
maximum number of days Executive may accrue at any time, and which shall be
taken at such times as are consistent with Executive’s responsibilities
hereunder. Executive will be provided such holidays and vacation as Executive
makes available to its management level employees generally. Employer will
reimburse Executive in accordance with company policies and procedures for
reasonable expenses necessarily incurred in the performance of duties hereunder
against appropriate receipts and vouchers indicating the specific business
purpose for each such expenditure. In no case shall any reimbursement be made
later than December 31st of the year following the calendar year in which such
expense is incurred.

 

c.           Right of Set-off. By accepting this Agreement, Executive consents
to a deduction from any amounts Employer owes Executive from time to time
(including amounts owed to Executive as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to Executive by
Employer), to the extent of the amounts Executive owes to Employer. Whether or
not Employer elects to make any set-off in whole or in part, if Employer does
not recover by means of set-off the full amount Executive owes it, calculated as
set forth above, Executive agrees to pay immediately the unpaid balance to
Employer.

 

5.           Termination Or Discharge By Employer.

 

a.           For Cause. Employer will have the right to immediately terminate
Executive’s services and this Agreement for Cause. “Cause” means the Employer’s
belief that any of the following has occurred:

 

(i)          any breach of this Agreement by Executive, including, without
limitation, breach of Executive’s covenants in Sections 9, 10, 11 and 12;

 

(ii)         any failure to perform assigned job responsibilities that continues
unremedied for a period of ten (10) days after written notice to Executive by
Employer;

 

(iii)        Executive’s malfeasance or misconduct in connection with
Executive’s duties hereunder or any act or omission of Executive which is
materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates,

 

(iv)        commission of a felony or misdemeanor or failure to contest
prosecution for a felony or misdemeanor;

 

(v)         the Employer’s reasonable belief that Executive engaged in a
violation of any statute, rule or regulation, any of which in the judgment of
Employer is harmful to the Business or to Employer’s reputation;

 

(vi)        the Employer’s reasonable belief that Executive engaged in unethical
practices, dishonesty or disloyalty;

 





 

 

(vii)       or any reason that would constitute Cause under the laws the State
of Washington.

 

Upon termination of Executive’s employment hereunder for Cause, the Company
shall pay the Executive no later than fourteen (14) days from the termination
date in a lump sum: (i) his salary through the date of termination, (ii) for any
unused vacation time, and (iii) for any unreimbursed business expenses that are
subject to reimbursement under Employer’s then current policy on business
expenses. Executive will have no rights to any unvested benefits or any other
compensation or payments after the termination date.

 

b.           Due to Death or Disability. Employer will have the right to
immediately terminate Executive’s services and this Agreement due to death or
disability. For purposes of this Agreement, “disability” means the incapacity or
inability of Executive, whether due to accident, sickness or otherwise, as
determined by a medical doctor acceptable to the Board of Directors of Employer
and confirmed in writing by such doctor, to perform the essential functions of
Executive’s position under this Agreement, with or without reasonable
accommodation (provided that no accommodation that imposes undue hardship on
Employer will be required) for a period of sixty (60) consecutive days or for an
aggregate of ninety (90) days during any period of twelve (12) months, or such
longer period as may be required under disability law.

 

Upon termination of Executive’s employment hereunder due to death or disability,
the Company shall pay the Executive no later than fourteen (14) days from the
termination date in a lump sum: (i) his salary through the date of termination,
(ii) a prorated portion of any incentive bonus previously appreoved by the
Board, (iii) for any unused vacation time, and (iv) for any unreimbursed
business expenses that are subject to reimbursement under Employer’s then
current policy on business expenses. Upon termination of Executive’s employment
hereunder due to death or disability, all unvested stock options, awards, etc.,
shall immediately fully vest for the benefit of Executive’s estate. Executive or
Executive’s estate (as the case may be) shall be entitled to receive any vested
benefits required to be paid by law and any vested compensation required to be
paid by law. Executive and Executive’s estate will have no rights to any
unvested benefits or any other compensation or payments after the termination
date.

 

c.           Without Cause. Employer may terminate Executive’s employment under
this Agreement without cause and without advance notice; provided, however, that
Employer will pay (unless subparagraph 5(d) of this Agreement applies, in which
case the provisions therein shall govern), no later than fourteen (14) days from
the termination date in a lump sum:

 



 

 

(i)(i) his salary through the date of termination, (ii) for any unused vacation
time, and (iii) for any unreimbursed business expenses that are subject to
reimbursement under Employer’s then current policy on business expenses.

 

(ii)severance pay of six (6) months’ worth of Executive’s salary at the rate in
effect on the termination date.

 

(iii)the amount equal to to the cost of six (6) months’ medical insurance
premiums at a monthly amount equal to the amount of COBRA coverage in effect as
of the termination date; and

 

(iv)an additional tax gross up payment in an amount necessary so that the amount
received by Executive to cover COBRA premiums under Section 5(c)(iii) after all
applicable witholding tax is deducted (using applicable supplemental wage
witholding rates) is the full amount Executive would have received under Section
5(c)(iii) if no tax witholding was made.

 

Such payments will be subject to all appropriate deductions and withholdings.
Upon termination, Executive will have no rights to any unvested benefits or any
other compensation.

 

Executive shall only be entitled to such severance pay if, within thirty (30)
days following the date of termination, both Employer and Executive have signed
(and then Executive does not rescind, as may be permitted by law) a mutual
general release of claims in a form mutually acceptable to both parties
(provided, however, that such release of claims shall only require each party to
release the other party from claims relating directly to Executive’s employment
and the termination thereof, and shall not require Executive to release claims
relating to vested employee benefits or relating to other matters, including,
but not limited to, claims relating to his status as a shareholder of the
Company.

 

d.           Change in Control.

 

(i)          For purposes of this Agreement, Change in Control shall mean (i)
the consummation of a merger or consolidation of the Company with or into
another entity, (ii) the dissolution, liquidation or winding up of the Company
or (iii) the sale of all or substantially all of the Company's assets. The
foregoing notwithstanding, a merger or consolidation of the Company shall not
constitute a "Change in Control" if immediately after such merger or
consolidation a majority of the voting power of the capital stock of the
continuing or surviving entity, or any direct or indirect parent corporation of
such continuing or surviving entity, will be owned by the persons who were the
Company's stockholders immediately prior to such merger or consolidation in
substantially the same proportions as their ownership of the voting power of the
Company's capital stock immediately prior to such merger or consolidation.

 



 

 

(ii)         Employer may terminate Executive’s employment under this Agreement
upon or within 90 days following a Change in Control without advance notice;
provided, however, that Employer will pay, no later than sixty (60) days from
the termination date in a lump sum:

 

(a)(i) his salary through the date of termination, (ii) for any unused vacation
time, and (iii) for any unreimbursed business expenses that are subject to
reimbursement under Employer’s then current policy on business expenses.

 

(b)as severance pay, (i) six (6) months’ worth of Executive’s salary at the rate
in effect on the termination date; and

 

(c)100% of any incentive cash and/or stock Bonus opportunity for the current
year; and

 

(d)the amount equal to to the cost of six (6) months’ medical insurance premiums
at a monthly amount equal to the amount of COBRA coverage in effect as of the
termination date; and

 

(e)an additional tax gross up payment in an amount necessary so that the amount
received by Executive to cover COBRA premiums under Section 5(d)(ii)(c) after
all applicable witholding tax is deducted (using applicable supplemental wage
witholding rates) is the full amount Executive would have received under Section
5(d)(ii)(c) if no tax witholding was made.

 

Such payments will be subject to all appropriate deductions and withholdings.
Upon termination, Executive will have no rights to any unvested benefits or any
other compensation.

 

(iii)        Executive shall only be entitled to such severance pay if, within
thirty (30) days following the date of termination, both Employer and Executive
have signed (and then Executive does not rescind, as may be permitted by law) a
mutual general release of claims in a form mutually acceptable to both parties
(provided, however, that such release of claims shall only require each party to
release the other party from claims relating directly to Executive’s employment
and the termination thereof, and shall not require Executive to release claims
relating to vested employee benefits or relating to other matters, including,
but not limited to, claims relating to his status as a shareholder of the
Company.

 



 

 

6.           No Fault Termination By Executive. Executive may terminate
Executive’s employment under this Agreement for any reason provided that
Executive gives Employer at least ninety (90) days’ notice in writing. Employer
may, at its option, accelerate such termination date to any date at least two
weeks after Executive’s notice of termination. Employer may also, at its option,
relieve Executive of all duties and authority after notice of termination has
been provided. All compensation, payments and unvested benefits will cease on
the termination date. Employer will pay Executive (i) Executive’s salary through
the date of termination, (ii) for any unused vacation time, and (iii) for any
unreimbursed business expenses that are subject to reimbursement under
Employer’s then current policy on business expenses.

 

7.           Termination By Executive for Good Reason. Executive’s employment
pursuant to this Agreement shall terminate in the event Executive shall
determine that there is “Good Reason” to terminate his employment, which shall
mean the following:

 

a.           Employer’s material breach of the terms of this Agreement or any
other written agreement between Executive and Employer;

 

b.           a material reduction of Executive’s salary, other than as a result
of a general salary reduction affecting substantially all Company employees;

 

c.           any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company; or

 

Provided that Executive has provided with notice of the existence of a condition
giving rise to “Good Reason” to terminate within ninety (90) days following the
initial existence of such a condition, Employer shall have thirty (30) days to
cure any such alleged breach, assignment, reduction or requirement referenced
above, after Executive provides Employer written notice of the actions or
omissions constituting such breach, assignment, reduction or requirement.

 

If Executive resigns his employment for Good Reason, Executive shall be paid no
later than fourteen (14) days from the termination date in a lump sum:

 

a.(i) his salary through the date of termination, (ii) for any unused vacation
time, and (iii) for any unreimbursed business expenses that are subject to
reimbursement under Employer’s then current policy on business expenses.

 

b.severance pay of six (6) months’ worth of Executive’s salary at the rate in
effect on the termination date.

 

c.the amount equal to to the cost of six (6) months’ medical insurance premiums
at a monthly amount equal to the amount of COBRA coverage in effect as of the
termination date; and



  



 

  



d.an additional tax gross up payment in an amount necessary so that the amount
received by Executive to cover COBRA premiums under Section 7(c) after all
applicable witholding tax is deducted (using applicable supplemental wage
witholding rates) is the full amount Executive would have received under Section
7(c) if no tax witholding was made.

 

Such payments will be subject to all appropriate deductions and withholdings.
Upon termination, Executive will have no rights to any unvested benefits or any
other compensation.

 

Executive shall only be entitled to such severance pay if, within thirty (30)
days following the date of termination, both Employer and Executive have signed
(and then Executive does not rescind, as may be permitted by law) a mutual
general release of claims in a form mutually acceptable to both parties
(provided, however, that such release of claims shall only require each party to
release the other party from claims relating directly to Executive’s employment
and the termination thereof, and shall not require Executive to release claims
relating to vested employee benefits or relating to other matters, including,
but not limited to, claims relating to his status as a shareholder of the
Company.

 

Upon termination of Executive’s employment due to Executive’s Resignation for
Good Reason, all unvested stock options, awards, etc., shall immediately fully
vest for the benefit of Executive’s estate.

 

8.          Return of Company Property. Upon termination of this Agreement or
upon request of the Company, Executive shall deliver to the Corporation all
property, documents and materials pertaining to the Company’s business
including, but not limited to, memoranda, notes, records, drawings, manuals,
disks, copies, representations, extracts, summaries and analyses, all inventory,
demonstration units, and any other property, documents or media of the
Corporation, and all equipment belonging to the company, including but not
limited to corporate cards, access cards, office keys, office equipment, laptop
and desktop computers, cell phones and other wireless devices, thumb drives, zip
drives and all other media storage devices.

 

9.          Covenant Not To Compete. During Executive’s employment by Employer
and for a period expiring one (1) year after the termination of Executive’s
employment for any reason, Executive covenants and agrees that Executive will
not:

 

a.           Directly, indirectly, or otherwise, own, manage, operate, control,
serve as a consultant to, be employed by, participate in, or be connected, in
any manner, with the ownership, management, operation or control of any business
that competes with the Business or that competes with Employer or any of its
affiliates or that is engaged in any type of business which, at any time during
Executive’s employment with Employer, Employer or any of its affiliates planned
to develop;

 

b.           Hire, offer to hire, entice away or in any other manner persuade or
attempt to persuade any officer, employee or agent of Employer or any of its
affiliates to alter or discontinue a relationship with Employer or to do any act
that is inconsistent with the interests of Employer or any of its affiliates;

 



 

 

c.           Directly or indirectly solicit, divert, take away or attempt to
solicit, divert or take away any customers of Employer or any of its affiliates;
or

 

d.           Directly or indirectly solicit, divert, or in any other manner
persuade or attempt to persuade any supplier of Employer or any of its
affiliates to alter or discontinue its relationship with Employer or any of its
affiliates.

 

For the purposes of this Section 9, businesses that are deemed to compete with
Employer include, without limitation, businesses engaged in manufacturing and
marketing biopreservation media for cells, tissues, and organs or cold chain
management products and/or services. The geographic scope of the prohibitions in
this Section 9 shall be any city, town or county in which the Company conducts
or does any business as of or within one (1) year of Executive’s last day of
employment with the Company. Notwithstanding Executive’s obligations under this
Section 9, Executive will be entitled to own, as a passive investor, up to five
percent (5%) of any publicly traded company without violating this provision.

 

Employer and Executive agree that: this provision does not impose an undue
hardship on Executive and is not injurious to the public; that this provision is
necessary to protect the business of Employer and its affiliates; the nature of
Executive’s responsibilities with Employer under this Agreement require
Executive to have access to confidential information which is valuable and
confidential to all of the Business; the scope of this Section 9 is reasonable
in terms of length of time and geographic scope; and adequate consideration
supports this Section 9, including consideration herein.

 

10.         Confidential Information. Executive recognizes that Employer’s
business and continued success depend upon the use and protection of
confidential and proprietary business information, including, without
limitation, the information and technology developed by or available through
licenses to Employer, to which Executive has access (all such information being
“Confidential Information”). For purposes of this Agreement, the phrase
“Confidential Information” includes, for Employer and its current or future
subsidiaries and affiliates, without limitation, and whether or not specifically
designated as confidential or proprietary: all business plans and marketing
strategies; information concerning existing and prospective markets and
customers; financial information; information concerning the development of new
products and services; information concerning any personnel of Employer
(including, without limitation, skills and compensation information);
intellectual property; and technical and non-technical data related to software
programs, designs, specifications, compilations, inventions, improvements,
methods, processes, procedures and techniques; provided, however, that the
phrase does not include information that (a) was lawfully in Executive’s
possession prior to disclosure of such information by Employer; (b) was, or at
any time becomes, available in the public domain other than through a violation
of this Agreement; (c) is documented by Executive as having been developed by
Executive outside the scope of Executive’s employment and independently; or
(d) is furnished to Executive by a third party not under an obligation of
confidentiality to Employer. Executive agrees that during Executive’s employment
and after termination of employment irrespective of cause, Executive will use
Confidential Information only (i) while employed by the Company, in the business
of and for the benefit of the Company, or (ii) when required to do so by a court
of competent jurisdiction, by any governmental agency having supervisory
authority over the business of the Company, or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order
Executive to divulge, disclose or make accessible such information, and then
only after providing written notice to Employer that such a demand has been
made. Executive’s obligation under this Agreement is in addition to any
obligations Executive has under state or federal law. Executive agrees to
deliver to Employer immediately upon termination of Executive’s employment, or
at any time Employer so requests, all tangible items containing any Confidential
Information (including, without limitation, all memoranda, photographs, records,
reports, manuals, drawings, blueprints, prototypes, notes taken by or provided
to Executive, and any other documents or items of a confidential nature
belonging to Employer), together with all copies of such material in Executive’s
possession or control. Executive agrees that in the course of Executive’s
employment with Employer, Executive will not violate in any way the rights that
any entity has with regard to trade secrets or proprietary or confidential
information. Executive’s obligations under this Section 10 are indefinite in
term and shall survive the termination of this Agreement.

 



 

 

11.         Work Product and Copyrights. Executive agrees that all right, title
and interest in and to the materials resulting from the performance of
Executive’s duties at Employer and all copies thereof, including works in
progress, in whatever media, (the “Work”), will be and remain in Employer upon
their creation. Executive will mark all Work with Employer’s copyright or other
proprietary notice as directed by Employer. Executive further agrees:

 

a.           To the extent that any portion of the Work constitutes a work
protectable under the copyright laws of the United States (the “Copyright Law”),
that all such Work will be considered a “work made for hire” as such term is
used and defined in the Copyright Law, and that Employer will be considered the
“author” of such portion of the Work and the sole and exclusive owner throughout
the world of copyright therein; and

 

b.           If any portion of the Work does not qualify as a “work made for
hire” as such term is used and defined in the Copyright Law, that Executive
hereby assigns and agrees to assign to Employer, without further consideration,
all right, title and interest in and to such Work or in any such portion thereof
and any copyright therein and further agrees to execute and deliver to Employer,
upon request, appropriate assignments of such Work and copyright therein and
such other documents and instruments as Employer may request to fully and
completely assign such Work and copyright therein to Employer, its successors or
nominees, and that Executive hereby appoints Employer as attorney-in-fact to
execute and deliver any such documents on Executive’s behalf in the event
Executive should fail or refuse to do so within a reasonable period following
Employer’s request.

 



 

 

12.         Inventions and Patents. For purposes of this Agreement, “Inventions”
includes, without limitation, information, inventions, contributions,
improvements, ideas, or discoveries, whether protectable or not, and whether or
not conceived or made during work hours. Executive agrees that all Inventions
conceived or made by Executive during the period of employment with Employer
belong to Employer, provided they grow out of Executive’s work with Employer or
are related in some manner to the Business, including, without limitation,
research and product development, and projected business of Employer or its
affiliated companies. Accordingly, Executive will:

 

a.           Make adequate written records of such Inventions, which records
will be Employer’s property;

 

b.           Assign to Employer, at its request, any rights Executive may have
to such Inventions for the U.S. and all foreign countries;

 

c.           Waive and agree not to assert any moral rights Executive may have
or acquire in any Inventions and agree to provide written waivers from time to
time as requested by Employer; and

 

d.           Assist Employer (at Employer’s expense) in obtaining and
maintaining patents or copyright registrations with respect to such Inventions.

 

Executive understands and agrees that Employer or its designee will determine,
in its sole and absolute discretion, whether an application for patent will be
filed on any Invention that is the exclusive property of Employer, as set forth
above, and whether such an application will be abandoned prior to issuance of a
patent. Employer will pay to Executive, either during or after the term of this
Agreement, the following amounts if Executive is sole inventor, or Executive’s
proportionate share if Executive is joint inventor: $750 upon filing of the
initial application for patent on such Invention; and $1,500 upon issuance of a
patent resulting from such initial patent application, provided Executive is
named as an inventor in the patent.

 

Executive further agrees that Executive will promptly disclose in writing to
Employer during the term of Executive’s employment and for one (1) year
thereafter, all Inventions whether developed during the time of such employment
or thereafter (whether or not Employer has rights in such Inventions) so that
Executive’s rights and Employer’s rights in such Inventions can be determined.
Except as set forth on the initialed Exhibit B (List of Inventions) to this
Agreement, if any, Executive represents and warrants that Executive has no
Inventions, software, writings or other works of authorship useful to Employer
in the normal course of the Business, which were conceived, made or written
prior to the date of this Agreement and which are excluded from the operation of
this Agreement.

 



 

 

NOTICE: In accordance with Washington law, this Section 12 does not apply to
Inventions for which no equipment, supplies, facility, or trade secret
information of Employer was used and which was developed entirely on Executive’s
own time, unless: (a) the Invention relates (i) directly to the business of
Employer or (ii) to Employer’s actual or demonstrably anticipated research or
development, or (b) the Invention results from any work performed by Executive
for Employer.

 

13.         Remedies. Notwithstanding other provisions of this Agreement
regarding dispute resolution, Executive agrees that Executive’s violation of any
of Sections 9, 10, 11 or 12 of this Agreement would cause Employer irreparable
harm which would not be adequately compensated by monetary damages and that an
injunction may be granted by any court or courts having jurisdiction,
restraining Executive from violation of the terms of this Agreement, upon any
breach or threatened breach of Executive of the obligations set forth in any of
Sections 9, 10, 11 or 12. The preceding sentence shall not be construed to limit
Employer from any other relief or damages to which it may be entitled as a
result of Executive’s breach of any provision of this Agreement, including
Sections 9, 10, 11 or 12. Executive also agrees that a violation of any of
Sections 9, 10, 11 or 12 would entitle Employer, in addition to all other
remedies available at law or equity, to recover from Executive any and all
funds, including, without limitation, wages, salary and profits, which will be
held by Executive in constructive trust for Employer, received by Executive in
connection with such violation.

 

14.         Dispute Resolution. Except for the right of Employer and Executive
to seek injunctive relief in court, any controversy, claim or dispute of any
type arising out of or relating to Executive’s employment or the provisions of
this Agreement shall be resolved in accordance with this Section 14 regarding
resolution of disputes, which will be the sole and exclusive procedure for the
resolution of any disputes. This Agreement shall be enforced in accordance with
the Federal Arbitration Act, the enforcement provisions of which are
incorporated by this reference. Matters subject to these provisions include,
without limitation, claims or disputes based on statute, contract, common law
and tort and will include, for example, matters pertaining to termination,
discrimination, harassment, compensation and benefits. Matters to be resolved
under these procedures also include claims and disputes arising out of statutes
such as the Fair Labor Standards Act, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Washington Minimum Wage Act, and the
Washington Law Against Discrimination. Nothing in this provision is intended to
restrict Executive from submitting any matter to an administrative agency with
jurisdiction over such matter.

 

a.           Mediation. Employer and Executive will make a good faith attempt to
resolve any and all claims and disputes by submitting them to mediation in
Snohomish County, Washington before resorting to arbitration or any other
dispute resolution procedure. The mediation of any claim or dispute must be
conducted in accordance with the then-current JAMS procedures for the resolution
of employment disputes by mediation, by a mediator who has had both training and
experience as a mediator of general employment and commercial matters. If the
parties to this Agreement cannot agree on a mediator, then the mediator will be
selected by JAMS in accordance with JAMS’ strike list method. Within thirty (30)
days after the selection of the mediator, Employer and Executive and their
respective attorneys will meet with the mediator for one mediation session of at
least four hours. If the claim or dispute cannot be settled during such
mediation session or mutually agreed continuation of the session, either
Employer or Executive may give the mediator and the other party to the claim or
dispute written notice declaring the end of the mediation process. All
discussions connected with this mediation provision will be confidential and
treated as compromise and settlement discussions. Nothing disclosed in such
discussions, which is not independently discoverable, may be used for any
purpose in any later proceeding. The mediator’s fees will be paid in equal
portions by Employer and Executive, unless Employer agrees to pay all such fees.

 



 

 

b.           Arbitration. If any claim or dispute has not been resolved in
accordance with Section a, then the claim or dispute will be determined by
arbitration in accordance with the then-current JAMS employment arbitration
rules and procedures, except as modified herein. The arbitration will be
conducted by a sole neutral arbitrator who has had both training and experience
as an arbitrator of general employment and commercial matters and who is and for
at least ten (10) years has been, a partner, a shareholder, or a member in a law
firm. The arbitration shall be held in Snohomish County, Washington. If Employer
and Executive cannot agree on an arbitrator, then the arbitrator will be
selected by JAMS in accordance with Rule 15 of the JAMS employment arbitration
rules and procedures. No person who has served as a mediator under the mediation
provision, however, may be selected as the arbitrator for the same claim or
dispute. Reasonable discovery will be permitted and the arbitrator may decide
any issue as to discovery. The arbitrator may decide any issue as to whether or
as to the extent to which any dispute is subject to the dispute resolution
provisions in Section 14 and the arbitrator may award any relief permitted by
law. The arbitrator must base the arbitration award on the provisions of Section
14 and applicable law and must render the award in writing, including an
explanation of the reasons for the award. Judgment upon the award may be entered
by any court having jurisdiction of the matter, and the decision of the
arbitrator will be final and binding. The statute of limitations applicable to
the commencement of a lawsuit will apply to the commencement of an arbitration
under Section b. The arbitrator’s fees will be paid in equal portions by
Employer and Executive, unless Employer agrees to pay all such fees.

 

15.         Fees Related to Dispute Resolution. Unless otherwise agreed, the
prevailing party will be entitled to its costs and attorneys’ fees incurred in
any litigation or dispute relating to the interpretation or enforcement of this
Agreement.

 

16.         409A. It is intended that any payment or benefit that is provided
pursuant to or in connection with this Agreement that is considered to be
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Code”) shall be paid and provided in a manner, and at such
time and form, as complies with the applicable requirements of Section 409A of
the Code to avoid the unfavorable tax consequences provided therein for
non-compliance. It is further intended that the payments hereunder shall, to the
maximum extent permissible under Section 409A of the Code, be exempt from
Section 409A of the Code under either (i) the exception for involuntary
separation pay to the extent that all payments are payable within the
limitations described in Treasury Regulation Section 1.409A-1(b)(9), or (ii) the
short-term deferral exception described in Treasury Regulation Section
1.409A-1(b)(4) to the extent that all payments are payable no later than two and
a half months after the end of the first taxable year in which the right to the
payment is no longer subject to a substantial risk of forfeiture.

 



 

 

a.           If the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code at such time, any payments to be made or
benefits to be delivered in connection with the Executive’s “Separation from
Service” (as defined below) that constitute deferred compensation subject to
Section 409A of the Code shall not be made until the later of (i) eighteen
months following the Effective Date or (ii) six months plus one day after the
Executive’s Separation from Service (the “409A Deferral Period”) as required by
Section 409A of the Code, provided that the payment of any such deferred
compensation may be paid immediately following the Executive’s death. Payments
of any such deferred compensation otherwise due to be made in installments or
periodically during the 409A Deferral Period shall be accumulated and paid in a
lump sum as soon as the 409A Deferral Period ends, and the balance of the
payment shall be made as otherwise scheduled.

 

b.           For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.

 

c.           For purposes of this Agreement, with respect to the timing of any
amounts that constitute deferred compensation subject to Section 409A of the
Code that depends on termination of employment or separation from service,
termination of employment or separation from service shall mean a “separation
from service” within the meaning of Section 409A of the Code where it is
reasonably anticipated that no further services would be performed after such
date or that the level of bona fide services the Executive would perform after
that date (whether as an employee or independent contractor) would permanently
decrease to a level less than or equal to twenty percent (20%) of the average
level of bona fide services the Executive performed over the immediately
preceding thirty-six (36) month period.

 

17.         Disclosure. Executive agrees fully and completely to reveal the
terms of this Agreement to any future employer or potential employer of
Executive and authorizes Employer, at its election, to make such disclosure.

 

18.         Representation of Executive. Executive represents and warrants to
Employer that Executive is free to enter into this Agreement and has no
contract, commitment, arrangement or understanding to or with any party that
restrains or is in conflict with Executive’s performance of the covenants,
services and duties provided for in this Agreement, and is not contravene the
terms of any statute, law, or regulation to which Executive is subject.
Executive agrees to indemnify Employer and to hold it harmless against any and
all liabilities or claims arising out of any unauthorized act or acts by
Executive that, the foregoing representation and warranty to the contrary
notwithstanding, are in violation, or constitute a breach, of any such contract,
commitment, arrangement or understanding.

 



 

 

19.         Conditions of Employment. Employer’s obligations to Executive under
this Agreement are conditioned upon Executive’s timely compliance with
requirements of the United States immigration laws.

 

20.         Assignability. This Agreement shall not be assignable by Executive.
This Agreement may be assigned by the Company to a company which is a successor
in interest to substantially all of the business operations of the Company. Such
assignment shall become effective when the Company notifies the Executive of
such assignment or at such later date as may be specified in such notice. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such successor company, provided that any
assignee expressly assumes the obligations, rights and privileges of this
Agreement.

 

21.         Notices. Any notices required or permitted to be given hereunder are
sufficient if in writing and delivered by hand, by facsimile, by registered or
certified mail, postage prepaid, or by overnight courier, to Executive at
Executive’s home address as most recently updated in Executive’s Human Resources
records, or to BioLife Solutions, Inc., 3303 Monte Villa Parkway, #310, Bothell,
WA 98021, Attention: Chief Executive Officer. Notices shall be deemed to have
been given (i) upon delivery, if delivered by hand or by email, (ii) seven days
after mailing, if mailed, (iii) one business day after delivery, if delivered by
courier, and (iv) one business day following receipt of an appropriate
electronic confirmation, if by facsimile.

 

22.         Severability. If any provision of this Agreement or compliance by
any of the parties with any provision of this Agreement constitutes a violation
of any law, or is or becomes unenforceable or void, then such provision, to the
extent only that it is in violation of law, unenforceable or void, shall be
deemed modified to the extent necessary so that it is no longer in violation of
law, unenforceable or void, and such provision will be enforced to the fullest
extent permitted by law. The Parties shall engage in good faith negotiations to
modify and replace any provision which is declared invalid or unenforceable with
a valid and enforceable provision, the economic effect of which comes as close
as possible to that of the invalid or unenforceable provision which it replaces.
If such modification is not possible, said provision, to the extent that it is
in violation of law, unenforceable or void, shall be deemed severable from the
remaining provisions of this Agreement, which provisions will remain binding on
the parties.

 

23.         Waivers. No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy hereunder will operate as a waiver
thereof; nor will any single or partial waiver of a breach of any provision of
this Agreement operate or be construed as a waiver of any subsequent breach; nor
will any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by law.

 



 

 

24.         Governing Law. Except as provided in Section 14 above, the validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Washington without regard to the conflicts of law provisions of
such laws. The parties hereto expressly recognize and agree that the
implementation of this Section 24 is essential in light of the fact that
Employer has its corporate headquarters and its principal executive offices
within the State of Washington, and there is a critical need for uniformity in
the interpretation and enforcement of the employment agreements between Employer
and its key employees. The Snohomish County Superior Court in Washington shall
have exclusive jurisdiction of any lawsuit arising from or relating to
Executive’s employment with, or termination from, Employer, or arising from or
relating to this Agreement. Executive consents to such venue and personal
jurisdiction.

 

25.         Counterparts. This agreement may be executed in counterpart in
different places, at different times and on different dates, and in that case
all executed counterparts taken together collectively constitute a single
binding agreement.

 

26.         Costs and Fees Related to Negotiation and Execution of Agreement.
Each Party Shall be responsible for the payment of its own costs and expenses,
including legal fees and expenses, in connection with the negotiation and
execution of this Agreement. Neither Party will be liable for the payment of any
commissions or compensation in the nature of finders' fees or brokers' fees,
gratuity or other similar thing or amount in consideration of the other Party
entering into this Agreement to any broker, agent or third party acting on
behalf of the other Party.

 

27.         Entire Agreement. This instrument contains the entire agreement of
the parties with respect to the relationship between Executive and Employer and
supersedes all prior agreements and understandings, and there are no other
representations or agreements other than as stated in this Agreement related to
the terms and conditions of Executive’s employment. This Agreement may be
changed only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought, and any such modification will be signed by an authorized representative
of Employer.

 



 

 

IN WITNESS WHEREOF, the parties have duly signed and delivered this Agreement as
of the day and year first above written.

 

EMPLOYER

 



By    

 

Title:    

 

EXECUTIVE           Todd Berard  

 





 

 

EXHIBIT A

 

DISCLOSURE OF OUTSIDE BOARD OF DIRECTORS AND TRUSTEE POSITIONS

  



 

 

EXHIBIT B

 

LIST OF INVENTIONS

 



